Case:20-11590-TBM Doc#:59 Filed:05/06/20                Entered:05/06/20 12:29:47 Page1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )
                                  )

   NOTICE OF TRUSTEE’S MOTION FOR AUTHORITY TO FILE BANKRUPTCY
               FOR CERTAIN OF DEBTOR’S SUBSIDIARIES


                           OBJECTION DEADLINE: MAY 27, 2020

       YOU ARE HEREBY NOTIFIED that Jeanne Y. Jagow, as chapter 7 Trustee (“Trustee”)
for the bankruptcy estate of Real Goods Solar, Inc. (“Debtor”), filed Trustee’s Motion for
Authority to File Bankruptcy for Certain of Debtor’s Subsidiaries (the “Motion”) with the
Bankruptcy Court.

       On March 5, 2020, Debtor filed for relief under chapter 7, title 11 of the United States
Code. Trustee is the duly appointed and acting Chapter 7 trustee of the bankruptcy estate of Debtor.

       Debtor’s original business consisted of the sale and installation of solar energy systems
across the continental United States and Hawaii (the “Solar Division”). Debtor’s primary
customers were homeowners and small commercial building owners in the United States. Debtor
and its subsidiaries offered turnkey solar services, including design, procurement, permitting,
build-out, grid connection, financing referrals and warranty work for its customers.

        Throughout the years, Debtor acquired different companies who were in the solar sales and
installation business. Trustee is informed and believes that some of the companies were asset
acquisitions and some of the acquisitions were stock acquisitions.

        Trustee is informed and believes that prior to 2014, Debtor acquired the stock of Alteris
Renewables, Inc. (“Alteris”), a Delaware corporation, operating on the east coast. Trustee is
further informed and believes that thereafter, Debtor operated its Solar Division on the east coast
under Alteris. On Debtor’s Schedule A/B, Debtor listed inventory located in Bloomfield, CT in
the amount of $420,917.35. Trustee is informed and believes that the inventory and other assets
may be the assets of Alteris.

        Trustee is further informed and believes that in 2014/2015, Debtor formed RGS Financing,
Inc. (“RGS Financing”), a Colorado corporation and wholly-owned subsidiary of the Debtor.
Debtor offered a choice to its customers to finance their solar systems with cash, third-party loans,
third-party leases or power purchase agreements. RGS Financing was created to provide third-
party lease financing from roughly 2014 to 2015. The leases were generally 20-year leases. Debtor
Case:20-11590-TBM Doc#:59 Filed:05/06/20                 Entered:05/06/20 12:29:47 Page2 of 2




continued to collect on the leases through January or February 2020. Trustee is informed and
believes that the lease receivables owed to RGS Financing may be included in the accounts
receivable listed by Debtor on Schedule A/B.

        Trustee is informed and believes that Debtor acquired Elemental Energy, LLC dba Sunetric
(“Sunetric”), a Hawaii limited liability company in 2014 and that thereafter, Debtor operated is
Solar Division in Hawaii under Sunetric. On Debtor’s Schedule A/B, Debtor listed inventory
located in Kailua, HI 96734 in the amount of $314,494.74. Trustee is informed and believes that
the inventory and other assets may be assets of Sunetric. Trustee also believes that there may be
receivables owed to Sunetric included in Debtor’s accounts receivable. Trustee is investigating
Sunetric’s financing information. Trustee is informed and believes that there are unencumbered
assets owned by Sunetric that may be liquidated to pay the debts of Sunetric and possibly reduce
potential claims against Debtor’s bankruptcy estate. Filing for Chapter 7, will allow the Chapter
7 trustee to liquidate such assets.

        In the Motion, Trustee seeks entry of an Order authorizing Trustee to vote the shares of
stock for Alteris, RGS Financing, and Sunetric approving the filing of Chapter 7 relief for each of
the subsidiaries pursuant to 11 U.S.C. § 363(b)(1).

       If you oppose the Motion or object to the requested relief, your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.

Dated: May 6, 2020                             Respectfully submitted,

                                               ONSAGER | FLETCHER | JOHNSON LLC

                                               s/ Joli A. Lofstedt
                                               Joli A. Lofstedt, #21946
                                               600 17th Street, Suite 425N
                                               Denver, Colorado 80202
                                               Ph: (720) 457-7064
                                               joli@OFJlaw.com

                                               Counsel for Jeanne Y. Jagow
                                               as Chapter 7 Trustee




                                                  2
